office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 posts-128478-06 uilc date date to robert j shilliday jr senior counsel office of area_counsel retailers food pharmaceuticals and healthcare large and mid-size business cc lm rfph from christopher f kane chief branch office of associate chief_counsel income_tax and accounting cc ita subject sec_447 definition of applicable_portion this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue for purposes of calculating the amount that a suspense_account should be reduced pursuant to sec_447 is the applicable_portion always the same dollar amount during the first years or does it change if the suspense_account was reduced in a preceding year by an amount less than the applicable_portion for that year conclusion the applicable_portion for a taxable_year will be greater than the applicable_portion for a prior year whenever the suspense_account was reduced in a prior year by an amount less than the applicable_portion for that year posts-128478-06 law and analysis sec_447 provides as follows b phaseout of existing suspense accounts - i in general -each suspense_account under this subsection shall be reduced but not below zero for each taxable_year beginning after date by an amount equal to the lesser of- i the applicable_portion of such account or ii percent of the taxable_income of the corporation for the taxable_year or if the corporation has no taxable_income for such year the amount of any net_operating_loss as defined in sec_172 for such taxable_year for purposes of the preceding sentence the amount of taxable_income and net_operating_loss shall be determined without regard to this paragraph ii coordination with other reductions -the amount of the applicable_portion for any taxable_year shall be reduced but not below zero by the amount of any reduction required for such taxable_year under any other provision of this subsection iv sic inclusion in income -any reduction in a suspense_account under this paragraph shall be included in gross_income for the taxable_year of the reduction sec_447 provides that for purposes of sec_447 the term applicable_portion means for any taxable_year the amount which would ratably reduce the amount in the account after taking into account prior reductions to zero over the period consisting of such taxable_year and the remaining taxable years in such first taxable years sec_447 provides that any amount in the account as of the close of the 20th year referred to in sec_447 shall be treated as the applicable_portion for each succeeding year thereafter to the extent not reduced under this paragraph for any prior taxable_year after such 20th year you have informed us that some taxpayers have calculated the applicable_portion for their first taxable_year beginning after date and then used that same amount as the applicable_portion throughout the first years even though their suspense_account was reduced in a prior year by an amount less than the applicable_portion for that year in other words those taxpayers fail to calculate the applicable_portion on an posts-128478-06 annual basis and consequently fail to increase it in taxable years following years where the suspense_account was reduced by an amount less than the applicable_portion pursuant to sec_447 we believe that practice is contrary to the plain language of the statute sec_447 provides that the term ‘applicable portion’ means for any taxable_year the amount which would ratably reduce the amount in the account after taking into account prior reductions to zero over the period consisting of such taxable_year and the remaining taxable years in such first taxable years emphasis added accordingly we conclude that the applicable_portion should be calculated on an annual basis during the first years and that the applicable_portion for a taxable_year will be greater than the applicable_portion for a prior year whenever the suspense_account was reduced in a prior year by an amount less than the applicable_portion for that year the alternative approach -- calculating the applicable_portion only once at the beginning of the 20-year period using that same amount as the applicable_portion for each of the first years and then taking any remaining amount resulting from the application of sec_447 into account in the following year or years -- reads the above emphasized language out of the statute sec_447 specifically requires that the prior years’ reductions be taken into account before the current year’s reduction is computed this can be done only if the applicable_portion is recalculated each year by apportioning the amount remaining in the suspense_account ratably over the remaining years if you have any further questions please call robert basso at
